Lumpkin L,
By the Court delivering the opinion.
This was not a motion to enter a nunc pro tunc judgment, but to amend the judgment by inserting interest, or rather the time from which interest should be computed. And this could only be done by explaining, by parol testimony, how the jury ascertained the amount of principal which they found to be due, and thereby fix the time when it became due.
We think the Court was right in rejecting this proof.
It is going very far, to allow a verdict to be amended by the declaration ; and the judgment by both writ and verdict. *431Beyond this,the Courts should refuse to go, particularly after the judgment has been satisfied and much time has elapsed.
Judgment affirmed.